Citation Nr: 1743251	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-03 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Kathryn Christian McGee, Attorney


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel







INTRODUCTION

The Veteran served in the Army National Guard from June 1983 to June 1990, including during a period of active duty for training (ACDUTRA) from August 23 to November 23, 1983.  These matters come before the Board of Veterans' Appeals (Board) on appeals from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2010, the Veteran submitted a claim to reopen the issues of entitlement to service connection for bilateral hearing loss.  In an October 2010 rating decision, the RO reopened the Veteran's service connection claims for bilateral hearing loss, but denied them on the merits.  Thereafter, the Veteran perfected appeals.

In February 2014, the Board reopened the Veteran's service connection claim for bilateral hearing loss.  In October 2014, the Board again remanded the Veteran's service connection claim for bilateral hearing loss.  In June 2015, the Board denied the Veteran's service connection claim for bilateral hearing loss.  In November 2016, the United States Court of Appeals for Veterans Claim vacated the Board's June 2015, in part, the denial of the Veteran's service connection for bilateral hearing loss and granted a Joint Motion for Remand, wherein the parties agreed that the Board erred in failing to provide an adequate statement of reasons or bases for any determination that VA had satisfied its duty to assist.  This claim was returned to the Board for review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that will result from remanding, rather than immediately deciding, the claims of entitlement to service connection for bilateral hearing loss, but this additional action is necessary to ensure the record is complete.

This case was remanded in February 2014 for clarification of a private audiogram from March 2010.  The private audiogram shows hearing loss at 40 decibels in one ear.  Given that this finding is unclear (a lower decibel loss is circled, but there is also a 40 decibel loss marked with an "X") and there is no indication whether the private audiologist conducted the audiogram in accordance with VA standards, clarification from the audiologist is needed.  The RO was specifically instructed to contact the audiologist requesting clarification of the audiogram, as well as ask for confirmation that she is a state-licensed audiologist.  The RO failed to do so.  Thus, the RO is instructed to take all appropriate action to obtain and associate with the claims file all outstanding information and any additional evidence pertinent to the remaining matter on appeal that is not currently of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact Judith Caudle, Au.D. who conducted the March 2010 audiogram.  She must be asked to state: (1) whether she is a state-licensed audiologist; (2) whether the speech discrimination result reported was the Maryland CNC controlled speech discrimination test; and (3) whether a puretone audiometry test was conducted.

2.  If the answer to all three questions above is "yes," she should be asked to interpret the data reported in graph form in a numerical format.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matter on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records. 


4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The Veteran must be afforded an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


